DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTONIO A. TANKES,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2280

                          [February 11, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Sherri L. Collins,
Judge; L.T. Case No. 502004CF004059AXXXMB.

   Antonio A. Tankes, Madison, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.